Citation Nr: 1825140	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left shoulder injury residuals.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for a right wrist disorder.  

5.  Entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease of the wrist.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to February 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that claims for service connection for a left knee disorder and lower extremity neuropathy are pending a second Board videoconference hearing, as requested by the Veteran's attorney in a February 2018 VA Form 9.  Therefore, the Board does not have jurisdiction over these issues. 

The issues of service connection for an acquired psychiatric disorder, hepatitis C, a right wrist disorder, and a left shoulder disorder and the evaluation of the Veteran's left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Service connection for a left shoulder disorder was last denied by the RO in an August 1997 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of the rating decision notification.  

2.  Since the August 1997 decision denying service connection for a left shoulder disorder, additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the August 1997 decision of the RO that denied service connection for a left shoulder disorder is new and material; thus, the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2009 and June 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 on the matter; any notice defect or duty to assist failure is harmless.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Where a veteran who served for 90 days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from date of separation from service, such disease may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a) (2017), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Shoulder Disorder

Service connection for a chronic right shoulder disorder was previously denied by the RO in several decisions, the most recent being in August 1997.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  The Veteran did not timely appeal the 1997 determination or submit new and material evidence within one year of the rating decision notification.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the August 1997 rating decision that denied service connection for a left shoulder disorder included the Veteran's service treatment records (STRs) that showed no complaint or manifestation of a left shoulder disorder.  In addition, VA examination reports dated in March 1993 and August 1995 showed that the Veteran had complaints of left shoulder pain, but did not provide a medical nexus between any left shoulder disorder and his period of active duty.  

Evidence received subsequent to the August 1997 decision includes the credible testimony of the Veteran and his spouse before the undersigned at a Board hearing in May 2017.  At that time, he related that he believed his left shoulder disorder could be related to a beating he sustained in an altercation during service.  He also noted that, as a parachutist during active duty, he was subject to many orthopedic injuries.  The Board notes that the Veteran's STRs do show that he sustained multiple contusions in a brawl in September 1980.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that Veteran's testimony regarding the injuries that he sustained in a documented altercation as well as the possibility of injury of the shoulder while parachuting in service is presumed to be credible and constitutes new and material evidence such that the claim may be reopened.  Id.  To this extent, the appeal is allowed.  


ORDER

New and material evidence having been received the claim of service connection for a left shoulder disorder is reopened.  The benefit sought on appeal is granted to this extent.  


REMAND

Having found that new and material evidence had been received to reopen the claim of service connection for a left shoulder disorder, the Board must now consider all the evidence on file on a de novo basis.  The Veteran's testimony regarding complaints of shoulder pain during service and injuries sustained therein should be medically evaluated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the remaining issues on appeal, the Board notes that the Veteran has not been evaluated for possible connections between his claimed acquired psychiatric disorders, hepatitis C, and right wrist disability and service or a service-connected disability.  During testimony before the undersigned, the Veteran asserted that his hepatitis C was the result of vaccinations with "air gun" systems during service and that his right wrist disorder was the result of the parachute jumps or a beating to which he was subjected during service.  He asserts that his psychiatric disability is the result of service.  Finally, it has been many years since the Veteran's service-connected left wrist fracture residuals have been evaluated for compensation purposes.  Under these circumstances, the Board finds that examinations are warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination(s) to ascertain the current nature and etiology of his left shoulder, right wrist, and hepatitis C disorders.  The examiner(s) should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or greater probability), given the Veteran's testimony of injuries he sustained in service, that any of these disorders are of service onset or otherwise related to service or caused by or aggravated by a service-connected disease or injury.  The claims folder should be made available for review in connection with the examination(s).  The examiner(s) should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any diagnosed acquired psychiatric disorder is of service onset or is otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The appellant should be scheduled for VA joints examination to determine the current severity of his left wrist disability.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disability and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner must then render an opinion concerning the effect of the appellant's service-connected disability on his ordinary activity and his ability to procure and maintain employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


